Title: From Thomas Jefferson to John Hartwell Cocke, 12 March 1821
From: Jefferson, Thomas
To: Cocke, John Hartwell


Dear Sir
Monticello
Mar. 12. 21.
Our last mail brought me a letter from mr Rodney and the inclosed seeds of pumpkin and asparagus for you, and as the season for sowing the latter is at hand, I have thought it better to forward them by mail than to await the 1st day of April when we expect the pleasure of seeing you here. we have been obliged to call a special meeting on that day, that by performing this, the only visitatorial act we are authorised to do out of session, mr Johnson may avoid the lapse of his commission. but it is well even for the business of the next day, which will be the periodical meeting that we should be together on Sunday to digest what we are to do I hope therefore to see you here either the overnight or Sunday forenoon, when our colleagues will also attend under the special call signed by all except yourself to whom no opportunity of presenting it has occurred. if you have any sea-kale seed to spare I will thank you for some to replenish my bed. they had better come by mail for dispatch. I salute you with great friendship & respect.Th: Jefferson